Citation Nr: 1026519	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  05-10 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to May 
1983, from July 1988 to November 1988 and from November 1990 to 
August 1991.  She also had several periods of Army Reserve duty.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision of the Decatur, 
Georgia, Department of Veterans Affairs (VA), Regional Office 
(RO), which denied service connection for PTSD.

This issue was initially before the Board in November 2007 when 
it was remanded for additional evidentiary development.  


FINDING OF FACT

The Veteran's current diagnosis of PTSD is not due to an in-
service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's active 
military service. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations 

Service connection will be granted for disability resulting from 
a disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002), 38 C.F.R. 
§ 3.303 (2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the United States Court of Appeals for Veterans 
Claims' case law, lay observation is competent.  Savage v. Gober, 
10 Vet. App. 488, 498 (1997).  In addition, if a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is required 
for service connection. 
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009). 

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f)(1).

The ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a Veteran 
have participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or instrumentality.  
The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy for purposes of 
section 1154(b) must be resolved on a case-by-case basis.  See 
VAOPGCPREC 12-99 (October 18, 1999). 

If there is no combat experience, or if there is a determination 
that the Veteran engaged in combat but the claimed stressor is 
not related to such combat, there must be independent evidence to 
corroborate the Veteran's statements as to the occurrence of the 
claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 
(1994).  The Veteran's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a 
medical opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressor.  Cohen v. Brown, 
10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
396 (1996). 

If a PTSD claim is based on in-service personal assault, evidence 
from sources other than service records may corroborate the 
Veteran's account of the stressor incident.  See 38 C.F.R. § 
3.304(f)(3).  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant evidence 
that may be found in these sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor include, 
but are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) (West 2002). 

II. Analysis

The Veteran maintains that service connection for PTSD is 
warranted based on the following in-service stressors: 
experiencing an explosion at a warehouse facility in Aijuan where 
new recruits were being processed around May 15, 1991, the sight 
of dead bodies in Kuwait City and being raped in service.    

At the outset, the Board notes that a diagnosis of PTSD is of 
record.  The Board also notes that medical nexus opinions link 
the Veteran's PTSD to service.  See VA treatment records dated 
January 2002 and September 2002, August 2003 letter from Dr. 
J.E.A., and VA examination dated in February 2010.  Thus, the 
crux of this case rests upon verification of the Veteran's 
alleged in-service stressors. 

The Veteran's service personnel records do not show that she was 
a combat Veteran.  Her DD-214 shows that she was an operating 
room specialist and a quartermaster.  The Veteran was awarded the 
National Defense Service Medal with Bronze Star, Army Lapel 
Button, Army Commendation Medal, Army Achievement Medal, Marksman 
Badge and Southwest Asia Service Medal with Bronze Service Star.  
As the Veteran is not a combat Veteran, her service stressors 
must be established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 
(1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 
6 Vet. App. 283 (1994).  

Upon enlistment in the Reserves in February 1982, the Veteran 
noted depression.  However, a review of the Veteran's service 
treatment records shows no indications or complaints of 
depression while in active service.  Treatment records dated in 
May 1991 show recurrent thoughts of Desert Storm, nightmares and 
difficulty sleeping.  The Veteran noted no depression, anxiety or 
nervous trouble of any sort.  A July 1991 treatment record 
documented headaches beginning in January 1991 as a result of 
stress.  The Veteran's service treatment records are unremarkable 
for any express indication of complaints of or treatment for 
sexual assault.  In April 1994, the Veteran was involuntarily 
separated from service for stealing government property.  

Regarding the Veteran's in-service stressors of witnessing an 
explosion and seeing dead bodies, the RO contacted the National 
Personnel Records Center (NPRC) in an attempt to verify those 
stressors.  In January 2009, the NPRC indicated no morning 
reports or unit histories of the Veteran's report unit were 
located and that the index of retired records at NPRC did not 
list that facility.  In addition, the Department of the Army, 
Georgia National Guard indicated in letters dated in June and 
November 2009 that no records related to the Veteran were found.  
As such, the reported stressor of the explosion and related 
assistance with dead bodies has not been verified despite the 
attempts to do so.  To the extent that the Veteran has indicated 
that she saw dead bodies at other times, anecdotal experiences of 
this type simply cannot be verified independently.  See Cohen v. 
Brown, 10 Vet. App. 128, 134 (1997) ("Anecdotal incidents, 
although they may be true, are not researchable. In order to be 
researched, incidents must be reported and documented.").  
Therefore, these stressors have not been confirmed.  

In connection with the Veteran's assertion that she was raped in 
service, she alleges that a subordinate soldier, W.T., raped her 
in March 1991.  The Veteran testified at a hearing before the 
undersigned that she and W.T. were sent on a scouting mission 
alone when he forced himself upon her and raped her.  She 
asserted that she reported the incident to her commanding 
officer, B.B., but no actions were taken.  The Veteran stated 
that she never pursued the incident further because of her 
reluctance to address the issue in male dominated groups.  The 
Board notes that B.B., the commanding officer, was a female.  The 
Veteran's personnel records indicate that W.T. was a subordinate 
soldier and that in February 1992 she directed him to put a bag 
of military clothing belonging to their unit inside her privately 
owned vehicle, to be kept indefinitely and used for personal 
gain.  W.T. wrote a statement saying that the Veteran asked him 
to place clothing items in her car and as she was his superior, 
he did what she asked and did not question her motives.  The 
Veteran confessed to taking the clothing and was discharged from 
service.  

The Board finds that the Veteran's credibility is substantially 
undermined by the fact that she did not claim to have been raped 
in service until well after she filed her claim for compensation 
benefits.  The Veteran filed her claim for PTSD in 2000.  In 
2002, she stated that her stressors were witnessing dead bodies 
on the streets and a warehouse facility exploding.  She did not 
report the incident of the rape until a 2004 VA evaluation for 
PTSD.  While she asserts that the onset of psychiatric symptoms 
is linked to the alleged in-service rape, such is simply not 
supported by the record.  There is no indication in the Veteran's 
records of a report or incident of rape until 2004.  More over, 
the Board finds that the Veteran is not an accurate historian.  
In the 2004 VA examination she reported that she was medically 
discharged from service because of migraine headaches; however, 
the evidence shows that she was involuntarily discharged for 
stealing government property.  As such, the Board finds that the 
Veteran's statements regarding the alleged rape are not credible.

As previously indicated, service connection for PTSD requires 
medical evidence establishing a diagnosis of the condition; 
credible supporting evidence that the claimed in-service stressor 
occurred; and, a link established by medical evidence, between 
current symptoms and an in-service stressor.  Although the 
medical evidence of record reflects a current diagnosis of PTSD, 
as well as medical statements attributing the Veteran's PTSD to 
her in-service stressors, the medical nexus opinions are based on 
the unverified stressors claimed by the Veteran.  As such, 
because the diagnosis rests on stressors which cannot be 
verified, it fails to satisfy the criteria noted above for a 
valid PTSD diagnosis for VA purposes.  See 38 C.F.R. § 3.304(f).  
The determination regarding credibility is within the Board's 
purview, not that of the examiner.  See Smith v. Derwinski, 1 
Vet. App. 235, 237-38 (1991) (credibility is determined by the 
fact finder).

Furthermore, the Veteran did not submit any records from law 
enforcement authorities, rape crisis centers or family members 
attesting to the incident.  The Board notes a letter received by 
the Veteran's friend, however, the friend does not address any 
instances of rape or sexual assault.  

The Board has considered the Veteran's assertions, that her PTSD 
is attributable to service.  However, as a lay person without the 
appropriate medical training and expertise, she simply is not 
competent to provide a probative opinion on a medical matter, to 
include the diagnosis of a specific disability.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge.")

As such, the Board finds the Veteran's in-service stressors have 
not been verified; hence, there is no verified stressor present 
upon which a valid diagnosis of PTSD may be based.  As such, a 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for PTSD.  The Veteran's claim 
must be denied, and there is no doubt to be resolved.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded. Id. at 486.

The aforementioned notice requirements were satisfied in 
notification letters issued in July 2002, March 2006 and May 
2008.  The Board determines that the Veteran has not been 
prejudiced by any delayed notice as her claim was readjudicated 
in March 2010.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting her in the procurement 
of service treatment records, pertinent treatment records and 
providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records, VA 
treatment records and afforded the Veteran several VA 
examinations.  The VA also attempted to verify the Veteran's in-
service stressors.  All known and available records relevant to 
the issue on appeal have been obtained and associated with the 
Veteran's claims file.  Therefore, VA has substantially complied 
with the notice and assistance requirements and the Veteran is 
not prejudiced by a decision on the claim at this time.


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


